Citation Nr: 0729287	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-35 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for left shoulder strain.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1999 to December 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was filed in June 2005, the statement of the 
case was issued in October 2005, and the substantive appeal 
was received in November 2005.


FINDING OF FACT

Chronic left shoulder strain is not currently shown. 


CONCLUSION OF LAW

Left shoulder strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2007).


VCAA 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2004.  The veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability, evidence of an injury 
or disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.   

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  

To the extent that the degree of disability assignable was 
not provided, the VCAA notice is defective, but as the claim 
of service connection is denied, no disability rating can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the omission in the VCAA notice. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
medical records and VA records.  The veteran has been 
afforded a VA examination with a medical opinion. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  
This may be accomplished by affirmatively showing inception 
or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background 

The service medical records show that between August 2002 and 
January 2003 the veteran was seen several times for left 
shoulder pain after playing basketball, and  the initial 
assessment was left shoulder strain.  The service medical 
records do not contain a report of a separation examination. 

After service on VA examination in March 2004, the veteran 
complained of the gradual onset of left shoulder pain in the 
suprascapular area aggravated by reaching and pulling, 
occurring once a month, which improved with heat or massage.  
No left shoulder abnormality was found on examination.  
X-rays of the left shoulder were within normal limits.  The 
diagnosis was left shoulder strain resolved. 

VA records disclose that in May 2005 the veteran sought 
emergency treatment for injuries of the right wrist and hand, 
right index finger, left eye, and left shoulder, sustained in 
a fight.  

Analysis 

The service medical records document left shoulder strain.  
After service a VA examiner found no objective evidence of 
left shoulder strain by physical finding or by X-ray.  That a 
condition or injury was shown in service alone is not enough, 
there must be competent evidence of a current disability to 
substantiate the claim.    

In the absence of evidence of a current left shoulder 
disability attributable to the shoulder strain in service, 
there is no valid claim of service connection.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997) (a condition or injury 
occurred in service alone is not enough, there must be a 
current disability resulting from that condition or injury); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a present disability, there can be no 
valid claim).  

As the Board may consider only independent medical evidence 
to support its finding on a question involving a medical 
diagnosis, for which a lay person is not competent to 
diagnose because the diagnosis of a left shoulder disability 
is medical in nature, that is, not capable of lay 
observation, and as there is no favorable medical evidence of 
a current left shoulder disability attributable to a left 
shoulder strain in service, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER


Service connection for left shoulder strain is denied. 



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


